Title: To Thomas Jefferson from John Broaddus, 24 January 1781
From: Broaddus, John
To: Jefferson, Thomas



His ExcellencySir
Jany. 24th. 1781.

I have lately received information from Col: Thornton that Mr. James Warren at Fredericksburg requests that we may procure what Pork or Stalled beef we can, and send to him, for which he says a reasonable price shall be paid, and that he shall have the money in a few days. Since the receipt of which information I have applyed to several persons that I expected might have such articles to spare, but not one of them wou’d agree to let me have any, without I cou’d let them know what price they were to have. Therefore unless I am enabled to do that, I hardly think I shall be able to get either Pork or stalled beef, but if such prices cou’d be fixed as shou’d reasonably satisfie the people, I believe I shou’d succeed. I have been told that some Commissaries have lately given eight dollars per pound for stalled beef, and that some persons that have Pork to sell, hold it at three hundred Pounds per hundred, but as these prices are only hearsay, I cannot affirm it for a truth. You will therefore please to fix such prices as you think proper, and send me your directions by my son who waits on you with this Letter. And as I always have, so shall still continue to do my true endeavour to comply with your Instructions to the utmost of my power.
I am, Sir, your most humble Servant,

John BroaddusCaroline County


P.S. I have wrote to Mr. Brown on the above subject and have also acquainted him with the number of beeves that I have collected &c.

